Miller v SNORAC, LLC (2018 NY Slip Op 01828)





Miller v SNORAC, LLC


2018 NY Slip Op 01828


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1071CA 17-00316

[*1]CURTIS L. MILLER AND CHRISTINE CURTIS-MILLER, PLAINTIFFS-APPELLANTS,
vSNORAC, LLC, DOING BUSINESS AS ENTERPRISE RENT-A-CAR, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. 


CELLINO & BARNES, P.C., ROCHESTER (RICHARD P. AMICO OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
BOUVIER PARTNERSHIP, LLP, BUFFALO (PAUL F. HAMMOND OF COUNSEL), FOR DEFENDANT-RESPONDENT.
GOLDBERG SEGALLA LLP, ROCHESTER (RAUL MARTINEZ OF COUNSEL), FOR DEFENDANT.

	Appeal from a judgment and order (one paper) of the Supreme Court, Monroe County (John J. Ark, J.), entered April 19, 2016. The judgment and order dismissed the complaint against defendant SNORAC, LLC, doing business as Enterprise Rent-A-Car. 
Now, upon the partial stipulation of discontinuance with respect to SNORAC, LLC, doing business as Enterprise Rent-A-Car signed by the attorneys for the parties on January 11, 2018, and filed in the Monroe County Clerk's Office on February 20, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court